
	
		II
		111th CONGRESS
		1st Session
		S. 785
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a grant program to encourage retooling of
		  entities in the timber industry in Alaska, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Southeast Alaska Timber Industry
			 Retooling and Restructuring Act.
		2.PurposeThe purpose of this Act is to assist
			 entities involved in the timber industry in Alaska—
			(1)to deal with the adverse impacts of Federal
			 timber policy;
			(2)to facilitate the economic adjustment of
			 those entities; and
			(3)to retain jobs and lessen the impact of
			 unemployment in communities where those entities are located.
			3.DefinitionsIn this Act:
			(1)Federal timber
			 policyThe term Federal
			 timber policy means any law or regulation of the United States relating
			 to the timber industry, including any policy of the United States Forest
			 Service and any land management plans related to the timber industry.
			(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			4.Grants
			 authorizedThe Secretary,
			 through an economic development program carried out by the Chief of the Forest
			 Service, may provide grants to eligible entities described in section 5 for
			 retooling projects described in section 6.
		5.Eligible
			 entities describedAn eligible
			 entity described in this section is any entity, including sawmills, logging
			 companies, and road construction companies, that—
			(1)operated in the
			 timber industry in Alaska on January 1, 2009; and
			(2)prior to the date
			 described in paragraph (1), operated in the timber industry in Alaska for not
			 less than 10 years.
			6.Retooling
			 projects described
			(a)In
			 generalA retooling project described in this section is a
			 project designed to facilitate the economic adjustment of an eligible entity by
			 allowing the eligible entity—
				(1)to improve or
			 alter the business and practices of the eligible entity to allow the eligible
			 entity to become more competitive within the timber industry; or
				(2)to shift to a
			 type of business that is not related to the timber industry.
				(b)Additional
			 requirementAn eligible entity seeking a grant for a retooling
			 project shall commit, to the extent practicable, to continue to employ
			 substantially the same number of employees employed by the eligible entity on
			 January 1, 2009, for a reasonable period after the completion of the retooling
			 project, as determined by the Secretary.
			7.Application
			 process
			(a)In
			 generalAn eligible entity seeking a grant under this Act shall
			 submit an application to the Secretary in such form and in such manner as the
			 Secretary considers appropriate.
			(b)ContentsAn
			 application submitted under subsection (a) shall include—
				(1)a description of
			 the retooling project for which the eligible entity is seeking a grant;
				(2)a business plan
			 and budget, including start-up costs, for the retooling project; and
				(3)a demonstration
			 of the likelihood of success of the retooling project.
				(c)ApprovalNot
			 later than 30 days after the date on which the Secretary receives an
			 application under subsection (a) from an eligible entity, the Secretary shall
			 determine whether to award a grant to the eligible entity.
			(d)DenialIf
			 the Secretary determines not to award a grant to an eligible entity that
			 submitted an application under subsection (a), the Secretary shall afford the
			 eligible entity a reasonable opportunity to address any deficiencies in the
			 application.
			8.Amount of
			 grant
			(a)In
			 generalNot later than 30 days after the date on which the
			 Secretary determines to award a grant to an eligible entity, the Secretary
			 shall—
				(1)approve the
			 business plan and the budget for the retooling project of the eligible entity;
			 and
				(2)determine the
			 amount of the grant to award the eligible entity.
				(b)DeterminationIn
			 determining the amount of the grant to award to an eligible entity, the
			 Secretary shall consider the budget for the retooling plan approved under
			 subsection (a)(1). The amount of the grant—
				(1)shall cover 75
			 percent of the cost of the budget, not including any debt reimbursement costs;
			 and
				(2)may cover up to
			 100 percent of the cost of the budget if the Secretary determines appropriate
			 based on the extent of unemployment in the community in which the retooling
			 project will be based.
				9.Use of grant
			 funds
			(a)In
			 generalAn eligible entity receiving a grant under this
			 Act—
				(1)may use the
			 grant—
					(A)to pay for
			 start-up costs necessary for the retooling project, including equipment, worker
			 training, facility acquisition, technical assistance, and raw materials;
			 and
					(B)to reimburse the
			 eligible entity for the unamortized portion of debt described in subsection
			 (b); and
					(2)may not use the
			 grant for the ongoing operational and maintenance costs of the eligible
			 entity.
				(b)Reimbursement
			 of debt
				(1)In
			 generalAn eligible entity may use a grant under this Act for the
			 reimbursement of debt under subsection (a)(1)(B), without regard to whether the
			 debt is held by Federal or private lenders, if—
					(A)the eligible
			 entity demonstrates that the debt was incurred—
						(i)to
			 acquire or improve infrastructure or equipment related to the timber industry,
			 including sawmills, logging equipment, and road construction equipment, as a
			 result of Federal timber policy; and
						(ii)on
			 or after January 1, 1998, and before January 1, 2009; and
						(B)the lender
			 certifies and notarizes the amount of unamortized debt.
					(2)ReductionThe
			 amount of a grant to be used for the reimbursement of debt under subsection
			 (a)(1)(B) shall be reduced by the amount of any proceeds from the sale by the
			 eligible entity of any infrastructure or equipment described in paragraph
			 (1)(A).
				10.Duration of
			 grant programThe grant
			 program under this Act shall be carried out during the 2-year period beginning
			 on the date on which the Secretary prescribes the regulations under section
			 12.
		11.Treatment as a
			 minority small business concern under the Small Business ActNotwithstanding any other provision of law,
			 an eligible entity receiving a grant under this Act shall be treated as a small
			 business concern owned or controlled by socially and economically disadvantaged
			 individuals (as that term is defined in section 8(d)(3)(C) of the Small
			 Business Act (15 U.S.C. 637(d)(3)(C))) for purposes of the Small Business Act
			 (15 U.S.C. 631 et seq.) for 3 years after the date on which the Secretary
			 approves the application of the eligible entity for a grant under section
			 7.
		12.RegulationsNot later than 120 days after the date of
			 the enactment of this Act, the Secretary shall prescribe regulations to carry
			 out the grant program under this Act.
		13.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary $40,000,000 to carry out the
			 grant program under this Act for fiscal years 2010 and 2011.
		
